                 Case 19-40010                       Doc 12          Filed 02/12/19 Entered 02/12/19 12:44:27             Desc Main
                                                                      Document     Page 1 of 10
Local Form 4 (Chapter 13 Plan)                                                                                                      December 2017
                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                 WESTERN DISTRICT OF NORTH CAROLINA - SHELBY DIVISION
 IN RE:                                                                    Case No. 19-40010
 Daniel Ray Ensley
 TIN: xxx-xx-8739                                                                    Chapter 13

 Barbara Ann Ensley
 TIN: xxx-xx-3632

                                            Debtor(s)

 Chapter 13 Plan - Local Plan for the Western District of North Carolina
The following is the Chapter 13 Plan proposed by the above-named debtor or debtors (“Debtor”).

 Part 1:      Notices: To Creditors and Other Parties in Interest

Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.

You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one. This is a Local Plan with changes from the National Plan. Please review carefully and, specifically, refer to Part 8 for
nonstandard provisions.

If you do not want the Court to confirm the Debtor’s proposed Plan, or if you want the Court to consider your views on these matters, then you
and/or your attorney must file a written objection to confirmation and request for hearing on confirmation at one of the following addresses:

             Cases filed in the Charlotte or Shelby Divisions:
             Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

             Cases filed in the Statesville Division:
             Physical Address: Clerk, U.S. Bankruptcy Court, 200 West Broad Street, Room 301, Statesville, N.C. 28677
             Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

             Cases filed in the Asheville or Bryson City Divisions:
             Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 100 Otis Street, Room 112, Asheville, N.C. 28801-2611

Your objection to confirmation and request for hearing must include the specific reasons for your objection and must be filed with the Court no later
than 21 days following the conclusion of the § 341 meeting of creditors. If you mail your objection to confirmation to the Court for filing, you must
mail it early enough so that the Court will receive it on or before the deadline stated above. You must also serve a copy of your objection to
confirmation on the Debtor at the address listed in the Notice of Chapter 13 Bankruptcy Case. The attorney for the Debtor and the Chapter 13 Trustee
will be served electronically. If any objections to confirmation are filed with the Court, the objecting party must provide written notice of the date,
time, and location of the hearing on the objection. No hearing will be held unless an objection to confirmation is filed. If you or your attorney do
not take these steps, the Court may decide that you do not oppose the proposed Plan of the Debtor and may enter an order confirming the Plan.

The following matters may be of particular importance. The Debtor must check one box on each line to state whether or not the Plan includes each
of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the
Plan.

 1.1         A limit on the amount of a secured claim that may result in a partial payment or no          Included                   Not Included
             payment at all to the secured creditor (Part 3.2)
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest           Included                   Not Included
             (Part 3.4)
 1.3         Request for termination of the 11 U.S.C. § 362 stay as to surrendered collateral (Part       Included                   Not Included
             3.5)
 1.4         Request for assumption of executory contracts and/or unexpired leases (Part 6)               Included                   Not Included

 1.5         Nonstandard provisions                                                                       Included                   Not Included


 Part 2:      Plan Payments and Length of Plan

2.1          Debtor will make regular payments to the Chapter 13 Trustee as follows:

$1,050.00 per Month for 60 months

                                                                                 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                 Case 19-40010                       Doc 12          Filed 02/12/19 Entered 02/12/19 12:44:27                    Desc Main
                                                                      Document     Page 2 of 10
 Debtor                Daniel Ray Ensley                                                         Case number        19-40010
                       Barbara Ann Ensley


2.2          Regular payments to the Chapter 13 Trustee will be made from future income in the following manner:

             Check all that apply:
                      Debtor will make payments directly to the Chapter 13 Trustee.
                      Debtor will make payments pursuant to a payroll deduction order.
                      Other (specify method of payment):


2.3          Additional payments.
             Check one.
                     None. If “None” is checked, the rest of Part 2.3 need not be completed or reproduced.


 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any. Conduit mortgage payments, if any, are included here.

        Check one.
                  None. If “None” is checked, the rest of Part 3.1 need not be completed or reproduced.
                  The Debtor will maintain the current contractual installment payments on the secured claims listed below, with any changes
                  required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed by
                  the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below. Any existing arrearage on a listed claim will be
                  paid in full through disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated. If relief from the automatic
                  stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the Court, all payments
                  under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
                  the Plan.
 Name of creditor               Collateral               Value of Collateral         Current installment          Amount of              Interest rate
                                                                                     payment                      arrearage (if any)     on arrearage
                                                                                     (including escrow)                                  (if applicable)
                                2045 US 64-74A
                                Hwy
 Wells Fargo Home               Rutherfordton, NC
 Mortgage                       28139                    $58,500.00                                     $624.80            $5,500.00               0.00%
                                                                                     Disbursed by:
                                                                                         Trustee
                                                                                         Debtor(s)
                                                                                        Other

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:

Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
             Check one.

                          None. If “None” is checked, the rest of Part 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of Part 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the Debtor, or

                          (2) ) incurred within 1 year (365 days) of the petition date and secured by a purchase money security interest in any other thing
                                of value.

                          These claims will be paid in full under the Plan with interest at the rate stated below. These payments will be disbursed by the
                          Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below.

                                                                                 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-40010                       Doc 12          Filed 02/12/19 Entered 02/12/19 12:44:27                  Desc Main
                                                                      Document     Page 3 of 10
 Debtor                Daniel Ray Ensley                                                       Case number         19-40010
                       Barbara Ann Ensley


 Name of creditor                                           Collateral                             Amount of claim                           Interest rate
                                                            2015 Nissan Versa
 Regional Acceptance Corporation                            VIN: 3N1CN7AP3FL932467                 $15,789.00                                             7.50%
                                                                                                   Disbursed by:
                                                                                                      Trustee
                                                                                                      Debtor(s)
                                                                                                     Other

 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:

Insert additional claims as needed.


3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of Part 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked.

                   The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to
                   which the Debtor would have been entitled under 11 U.S.C § 522(b). Unless otherwise ordered by the Court, a judicial lien or
                   security interest securing a claim listed below will be treated as avoided to the extent that it impairs such exemptions upon entry
                   of the order confirming the Plan and avoided pursuant to 11 U.S.C. § 522(f) upon completion of the Plan. The amount of the
                   judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 of this Plan to the extent allowed.
                   The amount, if any, of the judicial lien or security that is not avoided will be paid in full as a secured claim under the Plan and
                   disbursed by the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below. If more than one lien is to be
                   avoided, provide the information separately for each lien.
 Name of creditor               Collateral                                  Lien identification (such     Amount of secured claim Interest rate
                                                                            as judgment date, date of remaining after avoidance
                                                                            lien recording, book and
                                                                            page number)
 Erie Insurance Group           2045 US 64-74A Hwy                          Judgment Lien
                                Rutherfordton, NC 28139                     10/27/2014
                                                                                                          Disbursed by:
                                                                                                              Trustee
                                                                                                              Debtor(s)
                                                                                                              Other
                                                                                                          N/A
 State Employees'               2045 US 64-74A Hwy                          Judgment Lien
 Credit Union                   Rutherfordton, NC 28139                     08/2015
                                                                                                          Disbursed by:
                                                                                                              Trustee
                                                                                                              Debtor(s)
                                                                                                              Other
                                                                                                          N/A
 Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:

Insert additional claims as needed.


3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of Part 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             The Chapter 13 Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in Part 4.5
             below, will be paid in full without post-petition interest. Payments on all fees and priority claims, other than domestic support obligations,
             will be disbursed by the Chapter 13 Trustee, rather than the Debtor directly.
                                                                                 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                 Case 19-40010                       Doc 12          Filed 02/12/19 Entered 02/12/19 12:44:27                   Desc Main
                                                                      Document     Page 4 of 10
 Debtor                Daniel Ray Ensley                                                             Case number     19-40010
                       Barbara Ann Ensley


             Payments on all domestic support obligations listed in Parts 4.4 and 4.5 below will be disbursed by the Debtor directly, rather than by the
             Chapter 13 Trustee, unless otherwise specifically provided in Part 8 of the Plan. This provision includes all regular post-petition payments,
             as well as any pre-petition or post-petition payment arrearages that may exist.

4.2          Chapter 13 Trustee’s fees
             The Chapter 13 Trustee’s fees are governed by statute and may change during the course of the case.

4.3          Debtor's Attorney's fees.

             (a)           The total base attorney's fee is $4,500.00.
             (b)           The balance of the base fee owed to the attorney is $4,500.00.

4.4          Priority claims other than attorney’s fees and those treated in Part 4.5.

             Check all that apply.
                      None. If “None” is checked, the rest of Part 4.4 need not be completed or reproduced.

      Domestic Support Obligations

 Name of creditor                                     Mailing Address (incl. city, state and zip code) Telephone #        Pre-petition arrearage amount, if
                                                                                                                          any
 -NONE-


4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of Part 4.5 need not be completed or reproduced.




 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata by the Chapter 13 Trustee. If more than one
             option is checked, the option providing the largest pro rata payment will be effective.

                The funds remaining after disbursements have been made to all other creditors provided for in this Plan, for an estimated payout
                of 1.00 % (This is a base plan.)




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.
             Check one.

                          None. If “None” is checked, the rest of Part 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims.
             Check one.

                          None. If “None” is checked, the rest of Part 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.
             Check one.


                                                                                      4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-40010                       Doc 12          Filed 02/12/19 Entered 02/12/19 12:44:27                      Desc Main
                                                                      Document     Page 5 of 10
 Debtor                Daniel Ray Ensley                                                         Case number         19-40010
                       Barbara Ann Ensley

                          None. If “None” is checked, the rest of Part 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1          Property of the estate includes all of the property specified in 11 U.S.C. § 541 and all property of the kind specified in 11 U.S.C. § 1306
             acquired by the Debtor after commencement of the case but before the case is closed, dismissed, or converted to one under another chapter
             of the Code. All property of the Debtor remains vested in the estate and will vest in the Debtor upon entry of the final decree.

 Part 8:      Nonstandard Plan Provisions

8.1          Nonstandard Plan Provisions
             A nonstandard provision is a provision not otherwise included in Official Form 113 or one deviating from it. Nonstandard provisions set
             out elsewhere in this Local Plan are adopted in Part 8.

             The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is checked.

8.1.1        Insurance information for all secured claims (real property or motor vehicles):

 Collateral                                  Insurance Agent and Address                    Vehicle Mileage           VIN
                                             Randy S. McKinney, 1639 US Hwy 74A,
 2045 US 64-74A Hwy                          #160, Spindale, NC 28160
 Rutherfordton, NC 28139                                                                                        N/A N/A
                                             CRM Insurance Service, PO Box 188,
                                             Forest City, NC 28043
 2015 Nissan Versa                                                                                          69,990 3N1CN7AP3FL932467
Insert additional insurance information as needed.

8.1.2        To receive payment from the Chapter 13 Trustee, either prior to or following confirmation, both secured and unsecured creditors must file
             proofs of their claims. Secured claims that are not timely filed may be disallowed or subordinated to other claims upon further order of the
             Court.
8.1.3        Confirmation of the Plan does not bar a party in interest at any time from objecting to a proof of claim for good cause shown.

8.1.4        Unless otherwise specifically ordered, any creditor holding a claim secured by property which is removed from the protection of the
             automatic stay, whether by judicial action, voluntary surrender, or through operation of the Plan, will receive no further distribution from
             the Chapter 13 Trustee unless an itemized proof of claim for any unsecured deficiency balance is filed within 120 days (or 180 days if the
             property is real estate or manufactured housing), or such other period as the Court orders, after the removal of the property from the
             protection of the automatic stay. The removal date shall be the date of the entry of an order confirming the Plan, modifying the Plan, or
             granting relief from stay. This provision also applies to other creditors who may claim an interest in, or a lien upon, property that is
             removed from the protection of the automatic stay or surrendered to another lien holder.

8.1.5        If a claim is listed in the Plan as secured and the creditor files a proof of claim as an unsecured creditor, the creditor shall be treated as
             unsecured for purposes of distribution and for any other purpose under the Plan and the debt shall be subject to discharge.

8.1.6        All arrearages paid under the provisions of the Plan will either accrue interest at the rate set forth in the Plan or will accrue no interest if the
             Plan so designates. For purposes of distribution, an “Administrative Arrearage” as defined by Local Rule 3003-1 will be included as a
             separate arrearage claim for payment by the Chapter 13 Trustee or added to any pre-petition arrearage claim.

8.1.7        The Debtor shall notify the Chapter 13 Trustee of any substantial acquisitions of property or significant changes in net monthly income that
             may occur during the pendency of the case and shall amend the appropriate schedules previously filed in the case accordingly.

8.1.8        Confirmation of the Plan shall impose a duty on Conduit Creditors and/or mortgage servicers of such Creditors, with respect to application
             of mortgage and mortgage-related payments, to comply with the provisions of 11 U.S.C. § 524(i), Local Rule 3003-1, and Local Rule
             4001-1(e) relating to Arrearages, Administrative Arrearages, Mortgage Payments, and Conduit Mortgage Payments. The terms of Local
             Rule 3003-1 are specifically incorporated herein by reference as if completely set forth with respect to the acceptance and application of all
             funds pursuant to the Conduit Mortgage Payment Rule. As a result, all Conduit Creditors and/or servicers for Conduit Creditors shall have
             an affirmative duty to do the following upon confirmation of the Plan:

             (a) Properly apply all post-petition payments received from the Chapter 13 Trustee and designated to the pre-petition arrearage claim and
                 the administrative arrearage claim only to such claims;


                                                                                 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                   Case 19-40010                     Doc 12          Filed 02/12/19 Entered 02/12/19 12:44:27                   Desc Main
                                                                      Document     Page 6 of 10
 Debtor                Daniel Ray Ensley                                                       Case number         19-40010
                       Barbara Ann Ensley

             (b) Properly apply all post-petition payments received from the Chapter 13 Trustee and designated as Conduit Mortgage Payments
                 beginning with the calendar month and year designated for such payment by the Court in the Order Confirming Plan;

             (c) Properly apply all post-petition payments received directly from the Debtor in a non-conduit mortgage plan only to post-petition
                 payments unless otherwise ordered by the Court;

             (d) Refrain from assessing or adding any additional fees or charges to the loan obligation of the Debtor based solely on a pre-petition
                 default;

             (e) Refrain from assessing or adding any additional fees or charges to the loan obligation of the Debtor (including additional interest,
                 escrow, and taxes) unless notice of such fees and charges has been timely filed pursuant to the applicable Federal Rule of Bankruptcy
                 Procedure and a proof of claim has been filed and has not been disallowed upon objection of the Chapter 13 Trustee or the Debtor;

             (f)    To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal Rule of Bankruptcy Procedure
                    and are added to the Plan, to apply only payments received from the Chapter 13 Trustee that are designated as payment of such fees
                    and charges only to such fees and charges; and

             (g) To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable Federal Rule of Bankruptcy Procedure
                 and are NOT added to the Plan, to apply only payments received directly from the Debtor and designated as payments of such fees
                 and charges only to such fees and charges.

8.1.9        If the periodic Conduit Mortgage Payment changes due to either changed escrow requirements or a change in a variable interest rate, or if
             any post-petition fees or expenses are added to the Plan, and an increase in the plan payment is required as a result, the Debtor shall
             thereafter make such increased plan payment as is necessary. Provided, however, that the Conduit Creditor shall have complied with the
             requirements of the applicable Federal Rule of Bankruptcy Procedure for the allowance of such Conduit Mortgage Payment change or
             addition of such fees and expenses. The Chapter 13 Trustee shall file notice of the required plan payment increase with the Court and serve
             a copy of the notice on the Debtor. Service of the notice shall be made on the attorney for the Debtor through CM/ECF.

8.1.10       All contractual provisions regarding arbitration or alternative dispute resolution are rejected in connection with the administration of this
             Chapter 13 case.

8.1.11       Standing Stay Modification: The automatic stay provided in 11 U.S.C. § 362(a) is modified in Chapter 13 cases to permit affected secured
             creditors to contact the Debtor about the status of insurance coverage on property used as collateral and, if there are direct payments being
             made to creditors, to allow affected secured creditors to contact the Debtor in writing about any direct payment default and to require
             affected secured creditors to send statements, payment coupons, or other correspondence to the Debtor that the creditor sends to its
             non-bankruptcy debtor customers. Such actions do not constitute violations of 11 U.S.C. § 362(a).

8.1.12       Proposed Order of Distribution: Unless otherwise specifically ordered by the Court, Chapter 13 Trustee payments to creditors will be
             disbursed in the following order of priority:

             (a) Administrative, including administrative priority, and secured claims to be paid in full; then,

             (b) Pre-petition priority unsecured claims to be paid in full; then,

             (c) Nonpriority unsecured claims.

8.1.13       Any creditor’s failure to object to confirmation of the proposed Plan shall constitute the creditor’s acceptance of the treatment of its
             claim(s) as proposed in the Plan.

8.1.14       The Chapter 13 Plan must pay claimants for a minimum of 3 years and a maximum of 5 years, unless claimants are paid in full (100% of
             claims) or unless otherwise ordered by the Court.

8.1.15       Other Non-Standard Provisions, including Special Terms:



 Part 9:      Signatures:

9.1        Signatures of Debtor and Debtor's Attorney
I declare under penalty of perjury that the information provided in this Chapter 13 Plan is true and correct as to all matters set forth herein.
 X /s/ Daniel Ray Ensley                                                  X /s/ Barbara Ann Ensley
      Daniel Ray Ensley                                                       Barbara Ann Ensley

                                                                                 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-40010                       Doc 12          Filed 02/12/19 Entered 02/12/19 12:44:27                  Desc Main
                                                                      Document     Page 7 of 10
 Debtor                Daniel Ray Ensley                                                             Case number    19-40010
                       Barbara Ann Ensley

       Signature of Debtor 1                                                           Signature of Debtor 2

       Executed on            February 12, 2019                                        Executed on      February 12, 2019

I hereby certify that I have reviewed this document with the Debtor and that the Debtor has received a copy of this document.

 X     /s/ Caleb J. Farmer                                                      Date     February 12, 2019
       Caleb J. Farmer, NC Bar #39668
       Farmer & Morris Law, PLLC
       PO Box 632
       Rutherfordton, NC 28139
       Tel: (828) 286-3866
       Fax: (828) 286-4820
       Email: cfarmer@farmerlegal.com
       Signature of Attorney for Debtor

Although this is the Local Plan for the Western District of North Carolina that includes nonstandard provisions as noted in the Plan, the
Debtor and the Debtor’s attorney certify by filing this document that the wording and order of the provisions in this Chapter 13 Plan are
substantially similar to those contained in Official Form 113.




                                                                                 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                 Case 19-40010                       Doc 12          Filed 02/12/19 Entered 02/12/19 12:44:27                Desc Main
                                                                      Document     Page 8 of 10
 Debtor                Daniel Ray Ensley                                                    Case number         19-40010
                       Barbara Ann Ensley

                                                                        CERTIFICATE OF SERVICE

This is to certify that I have this day served each party or counsel of record indicated on the list attached hereto in the foregoing matter with a copy of
this Chapter 13 Plan by depositing in the United States mail a copy of same in a properly addressed envelope with first class postage thereon.
Attorneys were served electronically.

 This February 12, 2019                                                                              /s/ Caleb J. Farmer
                                                                                                     Caleb J. Farmer, NC Bar #39668
                                                                                                     Farmer & Morris Law, PLLC
                                                                                                     PO Box 632
                                                                                                     Rutherfordton, NC 28139
                                                                                                     Tel: (828) 286-3866
                                                                                                     Fax: (828) 286-4820
                                                                                                     Email: cfarmer@farmerlegal.com




US Attorney
Federal Courthouse, Room 233
100 Otis Street
Asheville, NC 28801-2608

Chapter 13 Trustee                       (via ECF)

Bankruptcy Administrator                              (via ECF)




                                                                                  8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                   Case
Label Matrix for local    19-40010
                       noticing            Doc 12 Amerifinancial
                                                    Filed 02/12/19
                                                                 Solutions Entered 02/12/19 12:44:27      Desc Main
                                                                                               Atrium Health
0419-4                                                Document
                                                  PO Box 65018           Page  9 of 10         PO Box 71108
Case 19-40010                                      Baltimore, MD 21264-5018                   Charlotte, NC 28272-1108
Western District of North Carolina
Shelby
Tue Feb 12 12:29:20 EST 2019
(p)BANK OF AMERICA                                 Buncombe County EMS                        Chase
PO BOX 982238                                      PO Box 863                                 PO Box 15298
EL PASO TX 79998-2238                              Lewisville, NC 27023-0863                  Wilmington, DE 19850-5298



Comenity Bank                                      Credence Resource Management, LLC          Credit First NA
ATTN: Bankruptcy Department                        17000 Dallas Parkway, Suite 204            PO Box 81315
PO Box 182125                                      Dallas, TX 75248-1940                      Cleveland, OH 44181-0315
Columbus, OH 43218-2125


Credit One Bank, N.A.                              Barbara Ann Ensley                         Daniel Ray Ensley
PO Box 98873                                       2045 US 64-74A Hwy                         2045 US 64-74A Hwy
Las Vegas, NV 89193-8873                           Rutherfordton, NC 28139-7631               Rutherfordton, NC 28139-7631



Caleb J Farmer                                     First Premier Bank                         Healthcare Receivables Group
Farmer & Morris Law, PLLC                          3820 North Louise Avenue                   318 Nancy Lynn Lane, Suite 21
P.O. Box 632                                       PO Box 5524                                Knoxville, TN 37919-6045
Rutherfordton, NC 28139-0632                       Sioux Falls, SD 57117-5524


I C System, Inc.                                   Internal Revenue Service                   Internal Revenue Service
444 Highway 96 East                                P.O. Box 7317                              PO Box 7346
PO Box 64378                                       Philadelphia, PA 19101-7317                Philadelphia, PA 19101-7346
Saint Paul, MN 55164-0378


LVNV Funding, LLC                                  Medical Data Systems                       Medicredit, Inc.
c/o Resurgent Capital Services                     2001 9th Ave, Suite 312                    PO Box 1629
PO Box 10587                                       Vero Beach, FL 32960-6413                  Maryland Heights, MO 63043-0629
Greenville, SC 29603-0587


Midland Credit Management, Inc.                    Midland Funding LLC                        Montgomery Ward
PO Box 13105                                       PO Box 2011                                1112 7th Avenue
Roanoke, VA 24031-3105                             Warren, MI 48090-2011                      Monroe, WI 53566-1364



North Carolina Department of Revenue               OneMain                                    PMAB, LLC
Bankruptcy Unit                                    PO Box 1010                                PO Box 12150
P.O. Box 1168                                      Evansville, IN 47706-1010                  Charlotte, NC 28220-2150
Raleigh, NC 27602-1168


(p)PROFESSIONAL RECOVERY CONSULTANTS INC           Regional Acceptance Corporation            Resurgent Capital Services
2700 MERIDIAN PARKWAY                              PO Box 830913                              PO Box 1269
SUITE 200                                          Birmingham, AL 35283-0913                  Greenville, SC 29602-1269
DURHAM NC 27713-2450
                  Case Department
Rutherford County Revenue 19-40010        Doc 12 Rutherford
                                                   Filed 02/12/19
                                                            Regional HealthEntered
                                                                             System 02/12/19 12:44:27      Desc
                                                                                                Southern Credit    Main Inc.
                                                                                                                Adjusters,
PO Box 143                                           Document          Page
                                                 288 South Ridgecrest Avenue    10 of 10        2420 Professional Dr #A
Rutherfordton, NC 28139-0143                        Rutherfordton, NC 28139-2838                         Rocky Mount, NC 27804-2253



State Employees’ Credit Union                       Suntrust Bank                                        Swiss Colony
Atttn: Bankruptcy Claims Servicer                   PO Box 85526                                         1515 S 21st Street
PO Box 28540                                        Richmond, VA 23285-5526                              Clinton, IA 52732-6676
Raleigh, NC 27611-8540


Synchrony Bank                                      Synchrony Bank                                       Steven G. Tate
ATTN: Bankruptcy Department                         c/o PRA Receivables Management, LLC                  212 Cooper Street
PO Box 965060                                       PO Box 41021                                         Statesville, NC 28677-5856
Orlando, FL 32896-5060                              Norfolk, VA 23541-1021


United States Attorney                              Verizon                                              WebBank
Federal Courthouse Rm. 233                          PO Box 650584                                        215 South State Street, Suite 1000
100 Otis Street                                     Dallas, TX 75265-0584                                Salt Lake City, UT 84111-2336
Asheville, NC 28801-2608


Wells Fargo Home Mortgage
PO Box 10335
Des Moines, IA 50306-0335




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                     Professional Recovery Consultants, Inc.
PO Box 982238                                       2700 Meridian Parkway, Suite 200
El Paso, TX 79998-2238                              Durham, NC 27713-2441




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)North Carolina Department of Revenue             End of Label Matrix
Bankruptcy Unit                                     Mailable recipients     42
PO Box 1168                                         Bypassed recipients      1
Raleigh, NC 27602-1168                              Total                   43
